USCA4 Appeal: 22-6378      Doc: 7        Filed: 07/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-6378


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ALITO TIJWAN CROSS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:18-cr-00297-TDS-1)


        Submitted: July 26, 2022                                            Decided: July 29, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Alito Tijwan Cross, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6378       Doc: 7         Filed: 07/29/2022      Pg: 2 of 2




        PER CURIAM:

               Alito Tijwan Cross appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

        Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and the court’s

        subsequent order denying his motion to reconsider. In his informal briefs, Cross argues

        that the district court abused its discretion by finding that his mental health conditions did

        not amount to an extraordinary and compelling reason for his release. However, Cross

        fails to dispute the district court’s conclusion that, even if he established extraordinary and

        compelling reasons for release, the 18 U.S.C. § 3553(a) factors weighed against granting

        him relief.

               On appeal, we confine our review to the issues raised in the informal brief. See 4th

        Cir. R. 34(b). Because Cross’s informal brief does not challenge the district court’s

        dispositive finding regarding both his compassionate release motion and his motion to

        reconsider, he has forfeited appellate review of the court’s orders. See Jackson v. Lightsey,

        775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

        Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

        we affirm the district court’s orders. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2